Title: From George Washington to the United Netherlands States General, 15 July 1794
From: Washington, George
To: General, the United Netherlands States


               
                  Great and good Friends
                  [Philadelphia, 15 July 1794]
               
               It being found expedient that William Short minister Resident for the United States of America near your High Mightinesses should enter upon another mission, he is instructed to take leave of your High Mightinesses, and to express to you in terms unreserved our friendship, and our sincere desire to preserve and strengthen the harmony and confidence, so happily subsisting between the two Republics. We rely on a knowledge of his fidelity, that he will fulfil this command in the manner most agreeable to these sentiments, and to the respect and sincerity, with which they are offered.  We pray God to have you in his safe and holy keeping. Written at the City of Philadelphia the fifteenth day of July 1794. your good friend
               
                  Go: Washington
                  By the President of the United States of AmericaEdm: Randolph Secretary of State
               
            